TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00023-CV



                                Shelby H. Rumfield, Jr., Appellant

                                                   v.

                          American Express Centurion Bank, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 258,259-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Shelby H. Rumfield filed his notice of appeal on January 12, 2018. On

April 12, 2018, the Clerk of this Court notified Rumfield’s counsel that the brief was overdue and

that this appeal was subject to dismissal for want of prosecution if appellant’s brief was not filed and

if the Court received no motion for extension of time by April 23, 2018. To date, appellant’s brief

has not been filed and there has been no response to this Court’s notice. Accordingly, we dismiss

this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________
                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: June 12, 2018